Citation Nr: 1742613	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-26 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran had active military service from June 1976 to January 1997.  He is in receipt of a Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran failed to report to his scheduled August 2015 Central Office hearing in Washington, DC without good cause.  Therefore, no further development as to a hearing is necessary.  See 38 C.F.R. § 20.702 (d) (2017).

When the case was previously before the Board in September 2016 it was remanded for additional development.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that service connection is warranted for residuals of a TBI because such residuals are the result of either (or both) of two head injuries during service (a 1981 probable nasal fracture and a 1994 Humvee accident).  The record contains an October 2012 VA TBI consultation which reflects a current diagnosis of a TBI.

In the September 2016 remand the Board specifically noted that a prior March 2013 VA examination was inadequate because the examiner relied on the lack of documentation in the service treatment records of the reported in-service injuries.  As such, the September 2016 Board remand instructed the AOJ to schedule the Veteran for a new VA examination in order to determine the nature and etiology of the claimed TBI residuals.  The remand instructed the VA examiner to assume that the in-service 1994 Humvee accident occurred and that the Veteran is competent to report his symptoms and history.  Pursuant to the remand the Veteran underwent a new VA examination in October 2016.  Unfortunately the October 2016 VA examiner provided a negative opinion which relies substantially on the lack of documentation in the service treatment records of a head injury.  As such, a remand is required to obtain an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the October 2016 VA examiner, if available, and request that the examiner provide an addendum opinion regarding whether it is at least as likely as not that the Veteran's residuals of a TBI, diagnosed in October 2012, are etiologically related to service, to include the in-service 1981 probable nasal fracture and/or the 1994 Humvee accident.

The examiner must take into account the Veteran's credible and well documented statements that he injured his head in service during the 1994 Humvee accident and ignore the lack of any specific documentation in the service treatment records of a head injury.

All opinions must be accompanied by a complete rationale.

If the October 2016 VA examiner is unavailable, another qualified examiner must provide the requested opinion.  If the new examiner finds that an examination is required in order to provide the requested opinion, then one should be scheduled.

2.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran a supplemental statement of the case and allow him a reasonable opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




